People v Kershaw (2022 NY Slip Op 07246)





People v Kershaw


2022 NY Slip Op 07246


Decided on December 21, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
REINALDO E. RIVERA
JOSEPH A. ZAYAS
JANICE A. TAYLOR, JJ.


2021-06049
 (Ind. No. 488/19)

[*1]The People of the State of New York, respondent, 
vLaquana Kershaw, also known as "Q," also known as "Quanna," appellant.


Portale Randazzo LLP, White Plains, NY (Chad Mair of counsel), for appellant.
Miriam E. Rocah, District Attorney, White Plains, NY (William C. Milaccio and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Barry E. Warhit, J.), rendered June 22, 2021, convicting her of conspiracy in the second degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived her right to appeal (see People v Thomas, 34 NY3d 545, 564-565; People v Lopez, 6 NY3d 248, 256; People v Scott, 206 AD3d 765; People v Corines, 204 AD3d 827, 827-828; People v Arce, 196 AD3d 696, 697). The defendant's valid waiver of her right to appeal precludes appellate review of her contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d at 255; People v Scott, 206 AD3d 765).
IANNACCI, J.P., RIVERA, ZAYAS and TAYLOR, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court